Citation Nr: 0409886	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran's widow and his stepdaughter 


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1940 to October 
1943.  He died in December 1999.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions rating decision of the Department of Veterans 
Affairs (VA) Nashville Regional Office (RO), which denied 
entitlement to the benefits enumerated above.

As set forth below, the issue of service connection for the cause 
of the veteran's death is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the appellant 
and her representative if further action is required on her part.  


FINDINGS OF FACT

1.  During his lifetime, the veteran was service-connected for 
schizophrenia and was in receipt of a 100 percent evaluation from 
August 14, 1991.  He had no other service- connected disabilities.

2.  The veteran died on December [redacted], 1999.

3.  At the time of his death the veteran was not in receipt of, or 
entitled to receive, compensation for service-connected disability 
that was rated totally disabling for a period of 10 years 
immediately preceding death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (as in effect prior to January 21, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  VA believes that this decision is incorrect 
as it applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for the 
sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for the 
reasons specified below.  

VCAA provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim for benefits unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  38 U.S.C.A. § 5103A (West 2002).  VCAA also details 
the scope of notice to which claimants are entitled.  38 U.S.C.A. 
§ 5103 (West 2002)

Having reviewed the complete record, the Board believes that there 
is ample medical and other evidence of record upon which to decide 
the claim.  The Board is unaware of, and the appellant has not 
identified, any additional evidence that is necessary to make an 
informed decision on this issue of DIC.  Thus, the Board believes 
that all relevant evidence which is available has been obtained.  
The appellant and her representative, moreover, have been accorded 
ample opportunity to present evidence and argument to include the 
presentation of testimony at a personal hearing before a the 
undersigned.  Further, by December 2001 letter and August 2002 
statement of the case she and her representative have been 
notified of the evidence needed to establish the benefit sought, 
and she has been advised via those documents regarding her and 
VA's respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the appellant has been satisfied.

The Board notes that seeking further development of the case would 
serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran should be avoided).  VA has 
satisfied, as far as practicably possible, the notice, assistance, 
and other requirements of VCAA, and any further action would only 
serve to burden VA with no foreseeable benefits flowing to the 
appellant.  Id.; Soyini, supra.

Factual Background 

By December 1943 rating decision, the RO granted service 
connection for unclassified psychosis in remission.  A 10 percent 
evaluation was assigned effective October 19, 1943.  

By September 1977 rating decision, the RO increased the veteran's 
disability evaluation to 50 percent effective June 23, 1977, the 
date upon which the claim for increase was received.  In that 
rating decision, the RO recharacterized the veteran's disability 
as chronic schizophrenia, undifferentiated type.

In June 1987, the RO received a cursory outpatient treatment 
report pertinent to the veteran, but by letter dated that month, 
the RO informed the veteran that such record was not a sufficient 
basis upon which to assign an increased rating. 

On August 14, 1991, the veteran was hospitalized for 11 days at a 
VA facility.  It was his first hospital admission for 
schizophrenia, and the discharge report reflected that he had 
become increasingly agitated during the six months preceding 
admission.

Pursuant to the August 1991 hospital discharge report, by November 
1991 rating decision, the RO determined that a review of the 
record supported a probable conclusion that the veteran was 
incompetent for VA purposes.

By February 2002 rating decision, the RO granted a 70 percent 
disability evaluation for the veteran's schizophrenia effective 
August 14, 1991 and found that the veteran was incompetent for VA 
purposes effective January 30, 1992.  

By September 1992 rating decision, the RO granted a 100 percent 
evaluation for the veteran's schizophrenia effective August 14, 
1991.

On December [redacted], 1999, the veteran died.  The cause of death was 
listed as myocardial infarction that resulted from atherosclerotic 
cardiovascular disease.  Diabetes mellitus was determined to have 
also contributed to the veteran's death.

On January 5, 2000, the appellant filed a claim for benefits 
stemming from the veteran's death.

By May 2000 and August 2002 rating decisions, the RO denied 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  

In April 2003, the appellant and her daughter (JW) testified at a 
hearing before the undersigned.  JW was the veteran's 
stepdaughter.  JW asserted, in pertinent part, that the symptoms 
that gave rise to the veteran's 100 disability evaluation were 
present many years before the 100 percent evaluation was granted.  
She further stated that the veteran had not worked for at least 
two decades before his death due to agitation and that the 
veteran's psychiatric condition deteriorated over the years.

Discussion

In pertinent part, section 1318 of title 38, United States Code, 
authorizes payment of DIC to a benefits-eligible surviving spouse 
in cases where a veteran's death was not service connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more years 
immediately preceding death.  The statute was implemented at 38 
C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States Court 
of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 
3.22(a) as permitting a DIC award in a case where the veteran had 
never established entitlement to VA compensation for a service-
connected total disability and had never filed a claim for such 
benefits which could have resulted in entitlement to compensation 
for the required period.  The Court concluded that the language of 
38 C.F.R. § 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have been 
entitled to a total disability rating for the required period if 
he or she had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation of 38 U.S.C.A. § 1318) to restrict the 
award of DIC benefits to cases where the veteran, during his 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time required 
by Section 1318, or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a claim 
or claims.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) held 
that, for the purpose of determining whether a survivor is 
entitled to "enhanced" DIC benefits under 38 U.S.C. § 1311(a)(2) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the implementing 
regulation, 38 C.F.R. § 20.1106, does permit "hypothetical 
entitlement."

In National Organization of Veterans' Advocates, Inc. v. Secretary 
of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the 
Federal Circuit addressed a challenge to the validity of 38 C.F.R. 
§ 3.22, and found a conflict between that regulation and 38 C.F.R. 
§ 20.1106.  The Federal Circuit concluded that the revised 38 
C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its rationale 
for interpreting these virtually identical statutes (1311 and 
1318) in conflicting ways.  The Federal Circuit remanded the case 
and directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is dependent on 
38 C.F.R. § 3.22 pending the conclusion of expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that 
there would be no "hypothetical" determinations as to whether a 
deceased veteran had been totally disabled for eight years prior 
to death so that the surviving spouse could qualify for the 
enhanced DIC benefit available under 38 U.S.C. § 1311(a)(2).  See 
67 Fed. Reg. 16309-16317 (April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. Secretary 
of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
after reviewing its holding in NOVA I, the Federal Circuit 
acknowledged that VA had determined that the two statutes at issue 
should be interpreted in the same way and had amended 38 C.F.R. § 
20.1106 to provide that claims under section 1311(a)(2), like 
claims under 1318, will be decided taking into regard prior 
determinations issued during the veteran's lifetime.  The Federal 
Circuit held that VA could properly construe the "entitled to 
receive" language of sections 1311(a)(2) and 1318 in the same way, 
and could properly construe the language of the two statutory 
sections to bar the filing of new claims, i.e., claims where no 
claim had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.

The result of the above is that "hypothetical entitlement" is no 
longer a viable basis for establishing benefits under either 38 
U.S.C. §§ 1311(a)(2) or 1318.  So the only possible remaining ways 
of prevailing on this claim are: (1) by meeting the statutory 
duration requirements for a total disability rating; or (2) by 
showing that such requirements would have been met but for CUE in 
a previous rating decision.

The Board begins by noting that although the veteran was in 
receipt of a 100 percent rating prior to his death, such was 
assigned effective August 14, 1991, less than 10 years prior to 
his death in December 1999, such that the criteria for benefits 
under 38 U.S.C.A. § 1318 have not been met.  Even with 
consideration as to whether a 100 percent evaluation was warranted 
on a hypothetical basis prior to August 14, 1991, however, the 
appellant's claim must fail.  Cf. Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (holding that VA is no longer required to conduct 
a dual analysis regarding old and new regulations and proceed 
based upon the version most favorable to the claimant).

With regard to the above, the Board first notes that the claims 
file contains final RO decisions pertinent to ratings and 
effective dates assigned to the veteran's schizophrenia.  The 
veteran did not appeal the RO's September 1977 rating decision 
which granted an increased rating of 50 percent for schizophrenia, 
less than the maximum available for schizophrenia, and he did not 
appeal the June 1987 determination that an increased rating for 
schizophrenia was not warranted.  Nor did the veteran or a 
guardian appeal the RO's assignment of August 14, 1991 as the 
effective date for the later grant of a 100 percent rating for 
schizophrenia.  The Board notes that the veteran did not appeal 
the rating decisions dated prior to September 1977.  As such, the 
rating decisions made during the veteran's lifetime became final.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  
There is no indication that the veteran or a guardian ever 
intended to pursue an earlier effective date for the 100 rating 
assignment during his lifetime.

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  
The appellant has not specifically contended that CUE exists in 
the earlier RO decisions granting disability evaluations of less 
than 100 percent or the rating decision assigning a 100 percent 
rating effective only as of August 14, 1991.  In any case, CUE 
requires some degree of specificity as to what the alleged error 
is, and, unless it is the kind of error that, if true, would be 
clear and unmistakable error on its face, persuasive reasons must 
be given as to why the results would have been manifestly 
different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 
40 (1993); Damrel v. Brown, 6 Vet. App. 242 (1994); Akins v. 
Derwinski, 1 Vet. App. 228 (1991).  In this case, the appellant 
merely argues that the veteran was experiencing severe symptoms of 
schizophrenia prior to August 14, 1991, and that thus, a 100 
percent evaluation is warranted before that date.  She has not 
asserted, nor does the record show that the law or facts, extant 
at the time, were incorrectly applied.

The Board must further emphasize that, except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 C.F.R. § 3.400 (2003).  For increases in disability 
compensation, the effective date shall be the earliest date as of 
which it is factually ascertainable that an increase in disability 
had occurred if claim is received within one year from such date 
otherwise, the effective date shall be the date of receipt of 
claim.  38 C.F.R. § 3.400(o).  The record is clear in showing that 
the first informal claim for increase received subsequent to the 
June 1987 denial of an increased rating was the discharge report 
for the hospitalization beginning August 14, 1991.  Furthermore, 
there is no evidence of record during the interim period from 1987 
to 1991 pertaining to the nature or severity of the veteran's 
schizophrenia to support a finding that this disability had 
increased to warrant the assignment of a 100 percent rating.  As 
such, even were the veteran to have hypothetically submitted a 
claim for an increase earlier than August 14, 1991, entitlement to 
such increase was first shown by medical evidence dated in August 
1991, concurrent with the currently assigned effective date.  
There is, in sum, no evidence to support assignment of an earlier 
effective date prior to August 14, 1991.

The Board has herein considered every reasonable basis for 
assignment of a 100 percent evaluation at such an earlier date as 
to meet the 10-year requirement under 38 U.S.C.A. § 1318.  
However, the Board is constrained by the governing laws and 
regulations, which, in this case, provide no basis for relief.  
Accordingly, as the veteran was not entitled to receive 100 
percent disability for 10 years prior to his death, the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a state 
of approximate balance of the positive evidence with the negative 
evidence to otherwise warrant a favorable decision.

ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is 
denied.


REMAND

The appellant alleges that the veteran's service-connected 
schizophrenia contributed to the ultimate cause of his death.  
Specifically, she testified at the time of the Board hearing that 
his schizophrenia caused poor compliance with medication 
prescribed for both his psychiatric and nonpsychiatric 
disabilities and that his schizophrenia caused stress that 
exacerbated his cardiac problems.  

Review of the VA medical records reflects information supporting 
such assertion.  These records show that during the 10 year period 
prior to his death, the veteran was described on various occasions 
as non-compliant with diet and medication.  The appellant has 
identified two VA doctors, Dr. Walker and Dr. Bowen, as 
individuals who could provide evidence in this regard.  While she 
has not responded to the RO's request to obtain statements from 
these providers, the Board finds that another effort should be 
made to obtain a medical opinion from them regarding the 
relationship, if any, between the veteran's schizophrenia and the 
ultimate cause of his death, i.e., myocardial infarction due to 
atherosclerotic cardiovascular disease and diabetes mellitus.  

To ensure full compliance with due process requirements, the case 
is REMANDED for the following development:

1.  The RO must review the claims file to ensure compliance with 
the mandates of the VCAA.  In particular, the RO should ensure 
that the notification requirements and development procedures of 
VCAA are fully satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

2.  The RO should request that the VA physicians who treated the 
veteran prior to his death, identified as Drs. Bowen and Walker, 
provide an opinion regarding the effect of his schizophrenia on 
the ultimate cause of the veteran's death and the extent to which 
schizophrenia contributed to or hastened the veteran's death, if 
at all.  In the event that neither medical care provider is 
available, then arrangements should be made to have the file 
reviewed by another VA physician to provide such opinion.  It is 
requested that the opinion be expressed in terms of whether it is 
at least as likely as not (that is, 50 percent or better) that a 
relationship exists between the service-connected psychiatric 
disorder and the cause of death.  The rationale for all 
conclusions must be provided.  The claims folder must be made 
available to the physician for review in conjunction with the 
examination.  

3.  Thereafter, the RO should readjudicate the claim.  If the 
benefit sought on appeal remains denied, the appellant should be 
provided a Supplemental Statement of the Case.  It must contain 
notice of all relevant actions taken on the claim, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



